Citation Nr: 1206230	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits based upon entitlement to service connection for the cause of service member's death.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran was on active duty in the United States Navy from May 1969 to January 1970.  He passed away on September [redacted], 2004; at the time of his death, he was in receipt of VA nonservice-connected pension benefits.  The appellant is the service member's widow.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In June 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain additional medical information and records.  The claim was subsequently returned to the Board for review.  

Following an assessment of the claims file, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the etiology of the service member's sarcoidosis.  This occurred in November 2011.  The advisory opinion has been obtained and has been included in the claims folder for review.  It is noted that the appellant, along with her representative, have not been given the opportunity to provide additional comments with respect to the VHA opinion.  However, given the Board's favorable determination below, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


FINDINGS OF FACT

1.  The service member was on active duty in the US Navy where he may have been exposed to environmental hazards in conjunction with the performance of his official duties.  

2.  The service member died on September [redacted], 2004.  The Certificate of Death listed the immediate cause of death to be massive pulmonary hemorrhage of an unknown cause due to or as a consequence of pulmonary sarcoidosis, chronic obstructive pulmonary disease, and cavitary lung disease.  

3.  Approximately seven years after his discharge from the Navy, the service member was diagnosed as suffering from pulmonary sarcoidosis.  

4.  A VA doctor has opined that the service member's sarcoidosis was due or the result of environmental hazards the service member was exposed to while he was on active duty.

5.  Another VA doctor has opined that the Veteran's sarcoidosis was not caused by or the result of his military service.

6.  A third VA doctor has concluded that the service member's sarcoidosis may, or may not, have been caused by or aggravated by or the result of his military service and any incidents therein.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the service member's sarcoidosis was incurred in or aggravated by service, and said disability did proximately cause or contribute substantially or materially to the cause of the service member's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with this issue given the favorable nature of the Board's decision with regard to the issue of service connection for the cause of the Veteran's death. 

The appellant contends that as a result of her husband's limited service in the US Navy, he was exposed to hazardous materials, which, in turn, resulted in the development of pulmonary sarcoidosis from which her husband eventually died therefrom.  The RO has denied her claim and she has appealed to the Board for review. 

The record reflects that the service member was in the US Navy for under a year and during that time period, the record is negative for any treatment for or findings of sarcoidosis or its prodromas.  Nevertheless, after completing his basic training, the service member was transferred to duty at Bremerton Naval Base, in Washington.  He was assigned to the USS Fort Marion (LSD 22).  The USS Fort Marion was a landing dock ship that had been commissioned shortly after World War II.  Per statements provided by the appellant's husband, while assigned to the USS Fort Marion, the service member stripped paint and cleaned out bilges.  Because the ship was being decommissioned, the sailors aboard the ship also removed stem pipes, boilers, and possibly asbestos.  They also repainted areas throughout the ship.  

Because of a pre-existing service knee condition, and after reinjuring the knee while on active duty, the service member became the subject of a medical discharge board.  Subsequently to the service medical board reviewing of the Veteran's history, he was honorably discharged from the service in 1970.

Per the medical records, the service member was diagnosed by x-ray films of having sarcoidosis in 1977.  He was treated for the condition with steroids.  Nevertheless, it was not until 192 and 1983 that he started receiving repeated treatments with Prednisone(tm) by a private doctor and it was at that time that he began having serious and recurrent lung symptoms and manifestations.  Between 1983 and 2004, the service member was treated by private physicians and VA doctors for his sarcoidosis and the complications thereof.

A review of the claims file reveals that in 1977, the service requested VA compensation benefits for his sarcoidosis.  For the next 27 years, until he passed away in September 2004 the service member's requests for benefits were repeatedly denied.  The same record indicates that during that time period, the service member worked for the VA full-time and part-time repaired vehicles.  He retired from civil service approximately four plus years prior to his death.

After he died, the service member's widow applied for VA compensation benefits.  She has averred that "but for" her husband's service aboard the USS Fort Marion, he would not have developed sarcoidosis.  To support her claim, she has submitted a letter written by her husband's VA primary care physician.  The letter was written in November 2004, and stated the following:

	. . . [The veteran] was being treated for sarcoidosis, a chronic autoimmune lung disease.  Prior to contracting sarcoidosis he worked in the U.S. Navy in a job exposing him to environmental contaminants such as noxious dusts and gases.

	Observations suggest that environmental or occupational exposure to non-infectious agents could be a cause of sarcoidosis. . . .

The primary care physician then twice referenced Cecil's Textbook of Medicine.  The examiner further opined:

Based on these findings, I respectfully submit that [the veteran's] exposure to environmental contaminants while in the U.S. Navy likely contributed to his contraction of sarcoidosis.

The appellant also submitted a copy of the service member's Certificate of Death.  On that form, it stated that the service member's immediate cause of death was massive pulmonary hemorrhage of an unknown origin, due to or as a consequence of pulmonary sarcoidosis, chronic obstructive pulmonary disease, and cavitary lung disease.  Other conditions that contributed to his death but did not result in the underlying cause of death were listed as active tobacco use, posttraumatic stress disorder, gout, hypertension, and deep vein thrombosis.  An autopsy following the service member's death was not performed.

In response to the appellant's claim, the service member's claims file was reviewed by a VA health care provider in March 2005.  Upon completion of the review, the reviewer stated that the service member's sarcoidosis was not due to or related to military service.  It was also reported that the sarcoidosis contributed to the service member's death.

Another VA medical reviewed the service member's claims file in September 2010.  That reviewer wrote that the service member's sarcoidosis was not likely caused by his military service to include exposure to environmental hazards.  The reviewer further wrote that the cause of sarcoidosis was and is unknown, but that exposure to environmental hazards was not accepted as a cause of sarcoidosis in medical literature.  The reviewer indicated that he has used the Harrison Textbook of Medicine as a reference.  Additional discussion of the letter of November 2004 (the primary care physician's opinion) was not provided.  Moreover, the reviewer did not provide any comments as to why one cited textbook would suggest that environmental hazards could be a cause of sarcoidosis whereas another cited textbook suggested that environmental hazards were not a cause of sarcoidosis.  

Because there appeared to be a lack of clarity or specificity in the documents obtained in conjunction with the claim, the Board sought additional clarification from a medical reviewer of the Veterans Health Administration (VHA).  Such assistance was sought in November 2011, and the record indicates that a doctor of pulmonary diseases provided an opinion in December 2011.  After reviewing the file, the doctor provided the following:

	. . . The cloudiness of the issue is due to the fact that Sarcoidosis is a disease of poorly understand etiology with numerous hypothetical causes but without a definite known culprit. . . Environmental exposures, genetics and infectious factors, to cite some, have been linked to Sarcoidosis on a hypothetical basis. . . 

	. . . In reality neither these literature sources (Cecil's and Harrison's textbooks) convincingly describes a definite cause-effect relationship but only postulated and hypothetical data.  

The reviewer concluded by writing that he could not with any certainty rule out the appellant's hypothesis that her husband's sarcoidosis was caused by or the result of his military service.  It is noted that while the examiner did find that the appellant's hypothesis was possibly, he further suggested that it was just as possible that the service member's service and exposure to environmental hazards did not result in the development of sarcoidosis.  

There are no other medical opinions of record. 

The surviving spouse of a veteran who has died of a service- connected or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  The appellant will be entitled to service connection for the cause of death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2011).  However, service-connected disabilities of a static nature involving muscular or skeletal functions and not materially affecting other vital body functions will not be held to have contributed to death resulting primarily from some other cause.  38 C.F.R. § 3.312(c)(2) (2011). 

The standards and criteria for determining whether or not a disability from which a veteran has died is service connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002). 

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992), the United States Court of Appeals for Veterans Claims, hereinafter the Court, stated the following: 

Further, in cases where the primary cause of death is so "overwhelming" that death would have resulted regardless of the existence of a service-connected disability, a service-connected condition may be found to be a contributory cause of death where that condition has had a "material influence in accelerating death" because it "affected a vital organ and was of itself progressive or debilitating [in] nature". 

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2011).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2011); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  The Court has held that when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995). 

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

In this instance, there is both positive and negative medical opinion of record.  There is no dispute that the service member suffered from sarcoidosis and that said condition, along with others, led to his death in 2004.  The question that the Board must answer is whether the sarcoidosis was caused by or the result of the appellant's military service in the US Navy.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In this instance, we have medical opinions that support the appellant's assertions, that are contrary to the appellant's assertions, and that are neither supportive nor contrary to her assertions.  With respect to the service member's long time primary care doctor, he had continuous contact with the service member before his death and he had a personal knowledge of his history with the disease.  He further pointed to a recognized treatise to support his opinion.  The contrary opinion is equally well-written and references a recognized treatise to support the conclusions of that opinion.  And there is the VHA opinion which is, in the opinion of the Board, "on the fence" and not very probative to the underlying question.  Both the pro-and-con opinions are not equivocal, vague, or ambiguous with the assertions, and both provide reasoning as to why that particular opinion is not faulty and with merit. 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the claimant prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the appellant is supposed to be afforded the benefit-of-the-doubt, the Board concludes that the Veteran's sarcoidosis, which essentially caused his death, was the result or caused by the Veteran's service.  As such, service connection for the cause of the Veteran's death is warranted.  38 C.F.R. §§ 3.102, 3.312 (2011). 


ORDER

Entitlement to dependency and indemnity compensation (DIC) benefits based upon entitlement to service connection for the cause of service member's death is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


